In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________

No. 20-2906
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,

                                  v.

BRIAN BROADFIELD,
                                                Defendant-Appellant.
                      ____________________

              Appeal from the United States District Court
                   for the Central District of Illinois.
               No. 13-10055 — Michael M. Mihm, Judge.
                      ____________________

        ARGUED JULY 7, 2021 — DECIDED JULY 21, 2021
                      ____________________

   Before EASTERBROOK, KANNE, and KIRSCH, Circuit Judges.
    EASTERBROOK, Circuit Judge. Contending that his asthma
and other breathing issues put him at extra risk should he
contract COVID-19 while in prison, Brian Broadﬁeld applied
to the district court for compassionate release under 18 U.S.C.
§3582(c)(1)(A). For a prisoner who is younger than 70, this re-
lief depends on a ﬁnding that “extraordinary and compelling
reasons warrant such a reduction” (§3582(c)(1)(A)(i)).
2                                                         No. 20-2906

   The district court denied the application, giving three rea-
sons. First, the judge found that Broadﬁeld’s documented
medical conditions do not include asthma and that his wheez-
ing appears to be the result of allergies rather than a chronic
breathing problem. Second, the judge remarked that Broad-
ﬁeld has had multiple disciplinary problems in prison, lead-
ing to the loss of 27 days’ good time. The judge stated that this
implies an elevated risk of recidivism. Finally, the judge
wrote:
    Defendant is also a career oﬀender with convictions for both
    weapons and drug oﬀenses. He also … received a six-level en-
    hancement for manufacturing methamphetamine where children
    were present. Accordingly, the Court is unable to determine that
    Defendant is not a danger to his community as is required under
    the Compassionate Release statute.

2020 U.S. Dist. LEXIS 176175 *6 (C.D. Ill. Sept. 24, 2020). Broad-
ﬁeld’s appellate brief concentrates on this third part of the dis-
trict court’s explanation.
    Despite what the judge wrote, Broadﬁeld has not been
convicted of a weapons oﬀense. And §3582(c)(1)(A) does not
make a judicial ﬁnding of non-dangerousness essential to
compassionate release. All the statute requires is a ﬁnding of
“extraordinary and compelling reasons” plus consideration
of any sentencing factors under 18 U.S.C. §3553(a) that are
pertinent to the prisoner’s circumstances. Dangerousness is
among the conditions that the Sentencing Commission re-
quires a court to consider when the Bureau of Prisons seeks a
person’s compassionate release, but we held in United States
v. Gunn, 980 F.3d 1178 (7th Cir. 2020), that this proviso does
not apply to prisoner-initiated applications, unless or until the
Sentencing Commission revises the Guidelines to make it ap-
plicable.
No. 20-2906                                                   3

    Broadﬁeld wants us to remand with instructions to recon-
sider now that these misunderstandings have been cleared
away. But a remand would be appropriate only if reconsider-
ation could produce a decision in Broadﬁeld’s favor, and it
could not. When Broadﬁeld ﬁled his application for compas-
sionate release, and when the district judge denied it, COVID-
19 was a grave problem in America’s prisons, where people
cannot engage in social distancing. Today, however, eﬀective
vaccines are available. The Bureau of Prisons’ policy state-
ment—COVID-19 Vaccine Guidance (Mar. 11, 2021)—says that
prisoners will be oﬀered a vaccine in order of risk as soon as
vaccines have been oﬀered to all staﬀ members. That condi-
tion was satisﬁed months ago, and prisoners are regularly
vaccinated. The Bureau of Prisons reports that 1,300 prisoners
at FCI Seagoville, where Broadﬁeld is conﬁned, have been
fully      vaccinated        against      COVID-19.        See
hips://www.bop.gov/coronavirus/. This is short of the
prison’s full population of roughly 1,700, but some may have
been vaccinated before arrival, while others may have de-
clined the opportunity.
    Broadﬁeld has not contended that he wants to be vac-
cinated but that the Bureau of Prisons has failed to inoculate
him. Because risk of COVID-19, which can bear especially
hard on people with pre-existing breathing conditions, is
Broadﬁeld’s sole reason for seeking compassionate release, a
remand would be pointless. Vaccinated prisoners are not at
greater risk of COVID-19 than other vaccinated persons. (A
more cautious statement would be that published data do not
establish or imply an incremental risk for prisoners—either a
risk of contracting the disease after vaccination or a risk of a
severe outcome if a vaccinated person does contract the dis-
ease.) And a prisoner who remains at elevated risk because he
4                                                 No. 20-2906

has declined to be vaccinated cannot plausibly characterize
that risk as an “extraordinary and compelling” justiﬁcation
for release. The risk is self-incurred.
    In a supplemental ﬁling after oral argument, Broadﬁeld
informed us that he was oﬀered a vaccine but declined. He
maintains that he fears an allergic reaction, but he does not
contend that he has suﬀered such a reaction to any other vac-
cine. The Bureau of Prisons’ policy statement provides that
prisoners with a history of allergic reactions to vaccines will
receive extra evaluation before vaccination and additional ob-
servation afterward, but Broadﬁeld does not come within this
category. He says that he has had an allergic reaction to two
drugs (penicillin V and bupropion) and contends that this ex-
perience may show that he is allergic to polyethylene glycol,
a component of both mRNA vaccines, or polysorbate, a com-
ponent of the Johnson & Johnson vaccine. But he does not con-
tend that other people who have allergies to penicillin or bu-
propion have fared poorly after being vaccinated. None of the
FDA, the CDC, or the WHO treats an allergy to penicillin or
bupropion as a reason not to receive any of the COVID-19 vac-
cines. Instead they recommend (and the Bureau of Prisons
provides) a 15-to-30-minute observation period after the in-
jection so that allergic reactions may be detected and treated.
The federal judiciary need not accept a prisoner’s self-diag-
nosed skepticism about the COVID-19 vaccines as an ade-
quate explanation for remaining unvaccinated, when the re-
sponsible agencies all deem vaccination safe and eﬀective.
    Section 3582(c)(1)(A) was enacted and amended before the
SARS-CoV-2 pandemic, and it will continue to serve a benef-
icent function long after the pandemic ends. But for the many
prisoners who seek release based on the special risks created
No. 20-2906                                                     5

by COVID-19 for people living in close quarters, vaccines of-
fer relief far more eﬀective than a judicial order. A prisoner
who can show that he is unable to receive or beneﬁt from a
vaccine still may turn to this statute, but, for the vast majority
of prisoners, the availability of a vaccine makes it impossible
to conclude that the risk of COVID-19 is an “extraordinary
and compelling” reason for immediate release.
                                                      AFFIRMED